Citation Nr: 0940819	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-12 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who had active service from 
January 1955 to January 1958.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2006 rating decision of the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In October 2009, 
a videoconference hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

The Veteran's service treatment records (STRs) are not 
associated with his claims file and appear to have been 
irretrievably lost as a result of the 1973 fire at the 
National Personnel Records Center.  In such circumstances, VA 
has a well-established heightened duty to assist the Veteran 
in the development of the facts pertinent to his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Veteran alleges that he has bilateral hearing loss and 
tinnitus as a result of his exposure to noise trauma in 
service from serving as a demolition expert and from training 
with recoilless rifles for about 6 months; he testified at 
the October 2009 hearing that he was treated for his ears and 
given ear drops during service.  The Veteran's service has 
been certified, but his claims file does not contain a DD 
Form 214 or any other service department document identifying 
his military occupational specialty (demolition expert 
alleged) or showing he received recoilless training or 
certification.  Private treatment records show diagnoses of 
sensorineural hearing loss and tinnitus.  Further development 
for pertinent information, including from alternate sources, 
is necessary.  

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the Veteran has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized that the requirement for 
evidence that a disability may be associated with service is 
a "low threshold" requirement.  See McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  

Here, the record indicates that the Veteran has a hearing 
loss disability and tinnitus, and he has testified he was 
subjected to extensive noise trauma, and received treatment, 
in service.  The Board finds the "low threshold" 
requirement as to when a VA nexus examination is necessary is 
met, and that an examination for a medical advisory opinion 
is indicated.  

The record suggests that there may be pertinent evidence 
outstanding.  In particular, the record (his May 2005 claim 
and associated correspondence) indicates that the Veteran 
began receiving outpatient treatment from Victoria VA medical 
center in approximately 1989, that in 2003 he was issued 
hearing aids by Dr. M.C. (from whom there is a May 2005 
treatment record but no record of prior treatment), and that 
he was given medication for ear problems from a specialist in 
San Antonio, Texas in 2002.  And at the October 2009 hearing, 
the Veteran testified that he received private medical 
treatment in 1985 and was informed he suffered from vertigo, 
and that VA also found he suffered from vertigo in 2000 (and 
provided medication in treatment).  He also indicated that he 
was currently receiving treatment from VA.  It does not 
appear that an attempt was made to secure records of all such 
treatment (there are no VA treatment records associated with 
the claims file).  Notably, VA treatment records are 
constructively of record (and any pertinent must be secured).  

Finally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  The 
Veteran was provided notice of what type of information and 
evidence was needed to substantiate his claims seeking 
service connection, but was not notified of the criteria for 
establishing a disability rating or effective date of award.  
Since the case is being remanded anyway, there is an 
opportunity to correct such notice defect.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should send the Veteran a 
letter giving him appropriate notice 
regarding effective dates of awards and 
the criteria for rating hearing loss and 
tinnitus in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The letter should also ask the Veteran to 
identify all providers of treatment or 
evaluation he has received for his hearing 
loss and/or tinnitus, records of which are 
not already associated with his claims 
file, and to provide any releases 
necessary for VA to secure records of such 
treatment or evaluation.  Of particular 
interest are: the treatment he received 
beginning in 1985 (from an unidentified 
source); treatment he received from an ear 
specialist in San Antonio, Texas in 2002; 
and all treatment he received from Dr. 
M.C. (from, at least, 2003).  The RO 
should secure for the record copies of the 
complete records of all such treatment and 
evaluation from the identified sources, as 
well as copies of records of all VA 
treatment the Veteran has received for his 
hearing loss and/or tinnitus since 1989.  

2.  The RO should secure for the record 
the Veteran's service personnel records, 
to include a copy of his DD Form 214.  

3.  The RO should then arrange for an 
audiological evaluation of the veteran 
(with audiometric studies) to determine 
whether he has a hearing loss disability 
by VA standards and, if so, the likely 
etiology of such hearing loss and his 
tinnitus.  The Veteran's claims file 
(including this remand), must be reviewed 
by the examiner in conjunction with the 
examination.  Based on review of the 
record and examination of the Veteran, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent or better probability) that the 
Veteran's current bilateral hearing loss 
and tinnitus are related to his service, 
including noise trauma he suffered 
therein.  The examiner must explain the 
rationale for the opinion  

4.  The RO should then readjudicate the 
claims of service connection for bilateral 
hearing loss and tinnitus.  If either 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

